SIBLEY Circuit Judge
- . . , 1 concur in the opinion except what is said at the end about the accreted land to the south of the island. So much of that land as is not south of the point where the thread of the two channels of the river intersected at the time the east channel ceased to he a channel belongs to the island. So mueh of it as is south of that point is accretion to the Mississippi shore and not to the island, and is in Mississippi. The case is, I think, as if say in 1900 by avulsion the river had changed its course. The state lino east of the island then became fixed in the center of the old channel, the fixed portion beginning at the then inter-section of the threads of the old and new channels to the north of the island and ex-tending to their intersection south of the island. Between those two points Mississippi by the river’s action lost her river boundary, Above and below them she retained it. The accretions to the east bank made by the river as it has since gradually moved westward balong to the island and to Louisiana between the two ends of the fixed boundary, but be-long to Mississippi above and below the two ends of it. Otherwise tho island hv accretion might take from Mississippi her whole river front. While I think some of the accreted land to the south of the island is necessarily in Mississippi, the pleadings and the evidence fail to separate and identify it. The ease dealing with the tract as a whole was not erroneously disposed of, hut the dismissal ought to be without prejudice to a better suit touch-ing such land as is in fact in Mississippi.